        Case 9:20-cv-00115-DLC Document 57 Filed 04/12/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

TDC SPECIALTY INSURANCE                            CV 20–115–M–DLC
COMPANY,

  Petitioner and Counterclaim Defendant,
                                                          ORDER
        vs.

RANCH FOR KIDS PROJECT, INC, et
al.,

   Respondents and Counterclaimants.


      Pursuant to Petitioner’s Supplemental Notice of Dismissal (Doc. 56),

      IT IS ORDERED that this action is DISMISSED WITH PREJUDICE, the

parties to bear their own costs and fees. All deadlines are vacated, and any pending

motions are denied as moot.

      DATED this 12th day of April, 2021.




                                       -1-
